DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 10/6/22 have been entered. Claims 1 and 11 have been amended. Claims 2, and 5-9 stand cancelled. Claims 1, 3-4, 10, and 11 are currently pending. 
The rejection below has been updated to reflect Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 both recite the newly-amended in limitation that a message presenting an ‘enter PIN’ request is present “above and off to the side of the overlay.” This is new matter because there is no support in the written description for the PIN request being ‘above and off to the side.’ Applicant points to figure 2 as support, but at most, this would provide support for ‘above and to the left’ relative to the number pad display. Further, this is functional language, the invention being claimed is the overlay. Where text is positioned on a screen that is not part of the overlay is not a patentable difference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 2006/0181515), in view of Hoellwarth et al. (US 2011/0090626), and further in view of Ostergaard (US 2008/0007540).
Regarding claims 1 and 10, Fletcher teaches an overlay keypad (Fletcher para 9, 35; abs) for a touchscreen display (Fletcher abs; para 2, 9) which has a planar keypad (substrate with “substantially smooth” area) (Fletcher para 35) with a plurality of depressible keys having a one-to-one corresponding relationship (shape of corresponding key entry area) to the virtual buttons displayed on the touchscreen display (Fletcher para 35), including common keys such as 0-9, ENTER, CANCEL, and CLEAR (Fletcher para 3, 37). The keys further have embossed features by being either recessed or domed to allow tactile location of the keys, that is the textured areas correspond to the positions of the keys displayed (Fletcher para 38) and the embossed features may feature additional texturing, for example by raised rims and indicia, such as Braille (Fletcher para 38). Note that the presence of Braille would necessarily provide for bumps  (raised areas), as well as depressions (space between raised areas). Additionally, Braille would provide for textured areas having different indicia, as each Braille pattern is tied to a particular key/number/letter. For example, the Braille patterns for the series of numbers 1, 2, 4, and 7 all have both different numbers of indicia and different patterns thereof. As the claim is ‘comprising’, any repeats in pattern or number of protrusions/bumps and depressions would be non-recited elements. Further this texturing and/or indicia would “coincide with a corresponding position of a particular key” given that Fletcher teaches the texturing may be utilized to location and identify different keys on a touchpad (Fletcher para 38). As Fletcher does not teach that there is texturing in the non-textured areas, they may be considered to be “a smooth transition area.” This is reinforced by Fletchers desire for ease of use by visually impaired people by having distinct regions which are easy to feel (Fletcher para 38). Fletcher further teaches that the cover can be made with plastic materials such as polycarbonates and other plastics (Fletcher para 38). 
Fletcher teaches that the display cover may be ‘configured’ as a PIN pad such that when it is “operationally engaged” with the touchscreen, pressing of the buttons as indicated by the pad will operate the touchscreen and removal of the pad stops interaction with the touchscreen (Fletcher para 45) and that the display cover may take up less space than the standard format, to keep keys closer to each other, stating there is ‘clearance’ around the edge of the insert (Fletcher para 60). Additionally, as each interactive key of a PIN pad is represented, each of the displayed entry areas would together comprise individual keys of a keypad. Fletcher teaches that the display terminal may be configured to display several different kinds of screens, even to display HTML or XML websites (Fletcher para 47-48).
Additionally, an ‘enter PIN’ request present “above and off to the side of the overlay” is functional language, the invention being claimed is the overlay. Where text is positioned on a screen, that is not part of the claimed overlay, is not a patentable difference.
Finally, Fletcher teaches an embodiment where the display cover may have one or more holes not associated with a key input area, such as a region to allow for a signature (Fletcher para 29; fig 8, item 87). This would provide for the claimed substrate which has an area less than the available screen area of the touch-sensitive display, while still having sufficient area to cover the key entry region. 
Fletcher is silent with respect to the overlay having static cling adhesion and to the overlay being made from polyethylene terephthalate.
Fletcher and Hoellwarth are related in the field of screen protectors (covers) for touch screen devices (Hoellwarth para 60). Hoellwarth teaches that covers can be adhered to the screen they are protecting by adhesives, friction, static, suction, fasteners, snaps, connectors, press fit, and static electricity (Hoellwarth para 50). Hoellwarth further teaches that the covers can be made from materials such as polycarbonate (Hoellwarth para [0152). It would be obvious to one of ordinary skill in the art to modify the screen protector of Fletcher by additionally utilizing the static electric cling adhesion as taught in Hoellwarth alongside the physical fastener adhesion taught by Fletcher because this would provide additional adhesion while still being removable. 
Fletcher in view of Hoellwarth is silent with respect to the overlay being made out of polyethylene terephthalate.
Fletcher in view of Hoellwarth and Ostergaard are related in the field of transparent touchpad systems, particularly using Braille (Ostergaard para 44). Ostergaard teaches that touchpads can be made of materials such as polyethylene terephthalate or polycarbonate, for their ability to be both flexible and relatively rigid (Ostergaard para 20). It would be obvious to one of ordinary skill in the art to modify the polycarbonate or other plastic material of the screen cover of Fletcher in view of Hoellwarth to use polyethylene terephthalate (PET) as taught by Ostergaard because PET is presented as a functional equivalent to polycarbonate and because PET provides for good flexibility while maintaining some rigidity. 
Regarding the limitation “wherein the overlay is configured to affix to the touch-sensitive display starting at a corner or edge of the touch-sensitive display with tension applied on the corner or edge as the overlay is overlaid onto a top outer surface of the touch-sensitive display,” and “wherein the overlay is applied to a bottom rightmost edge of the touch-sensitive display,” the act of applying the overlay such that it is affixed to the touch sensitive display in the claimed manner is functional language as the touch screen display is not positively recited structure of the claimed overlay. That is to say, the act of overlaying is what is done with the claimed overlay, not structure of the claimed overlay. As the prior art combination of Fletcher in view of Hoellwarth in further view of Ostergaard is a cover/overlay for use in a touch screen display with the claimed structure and materials, it would be expected to be fully capable of being applied in the claimed manner. “A claim term is functional when it recites a feature ‘by what it does rather than by what it is,’” see MPEP 2173.05(g).
Additionally, and similarly to the above, that the touch-screen device is an ATM is intended use of the claimed overlay. The preamble of the claim is “an overlay for a touch-sensitive display,” (emphasis added); that the device the overlay is applied to is specifically an ATM does not further define additional structure of the overlay itself.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), see MPEP 2111.02.
Regarding claim 3, Fletcher in view of Hoellwarth and Ostergaard teach an overlay as above for claim 1. Fletcher further teaches the substrate is either transparent, opaque, or translucent, as required by the application (Fletcher para 29).
Regarding claim 4, Fletcher in view of Hoellwarth and Ostergaard teach an overlay as above for claim 1. Fletcher does not explicitly teach that the overlay is ridged, and further does teach that the overlay is depressible to make contact with the touchscreen below. Therefore, the overlay of Fletcher can be considered to be "flexible."
Regarding claim 11, Fletcher teaches an overlay keypad (Fletcher para 9, 35; abs) for a touchscreen display (Fletcher abs; para 2, 9) which has a planar keypad (substrate with “substantially smooth” area) (Fletcher para 35) with a plurality of depressible keys having a one-to-one corresponding relationship (shape of corresponding key entry area) to the virtual buttons displayed on the touchscreen display (Fletcher para 35), including common keys such as 0-9, ENTER, CANCEL, and CLEAR (Fletcher para 3, 37). The keys further have embossed features by being either recessed or domed to allow tactile location of the keys (Fletcher para 38) and the embossed features may feature additional texturing, for example by raised rims and/or indicia, such as Braille (Fletcher para 38). Note that the presence of Braille would necessarily provide for bumps and protrusions (raised areas), as well as depressions (space between raised areas). As Fletcher does not teach that there is texturing in the non-textured areas, they may be considered to be “a smooth transition area.” This is reinforced by Fletchers desire for ease of use by visually impaired people by having distinct regions which are easy to feel (Fletcher para 38). For example, the Braille patterns for the series of numbers  1, 2, 4, and 7 all have both different numbers of indicia and different patterns thereof. As the claim is ‘comprising’, any repeats in pattern or number of protrusions/bumps and depressions would be non-recited elements. Further, this texturing and/or indicia would “coincide with a corresponding position of a particular key” given that Fletcher teaches the texturing may be utilized to location and identify different keys on a touchpad (Fletcher para 38). The keypad can be configured to represent a PIN pad (Fletcher para 47, 50) and the overlay may be adjusted so that there are either cut-out areas which provide direct access to the touchscreen, such as for allowing a stylus to be used for a signature (Fletcher para 10), which would render the overlay smaller than the entire screen. Fletcher further teaches that the cover can be made with materials such as polycarbonates and other plastics (Fletcher para 38).
Fletcher teaches that the display cover may be ‘configured’ as a PIN pad such that  when it is “operationally engaged” with the touchscreen, pressing of the buttons as indicated by the pad will operate the touchscreen and removal of the pad stops interaction with the touchscreen (Fletcher para 45), thus it may be considered to span in area from a bottom right corner or edge. Fletcher teaches that the display terminal may be configured to display several different kinds of screens, even to display HTML or XML websites (Fletcher para 47-48).
Additionally, an ‘enter PIN’ request present “above and off to the side of the overlay” is functional language, the invention being claimed is the overlay. Where text is positioned on a screen, that is not part of the claimed overlay, is not a patentable difference.
Finally, Fletcher teaches an embodiment where the display cover may have one or more holes not associated with a key input area, such as a region to allow for a signature (Fletcher para 29; fig 8, item 87). This would provide for the claimed substrate which has an area less than the available screen area of the touch-sensitive display, while still having sufficient area to cover the key entry region. 
Fletcher is silent with respect to the keypad overlay being “adapted” to be held on to the display with static electricity and to the material of the overlay being polyethylene terephthalate. 
Examiner’s Note: As no special structure is provided in the specification for the phrase “adapted to” this limitation will be interpreted broadly, such that anything that is capable of experiencing static electric adhesion and/or that explicitly says static adhesion is used will be considered to meet it. 
Fletcher and Hoellwarth are related in the field of screen protectors (covers) for touch screen devices (Hoellwarth para 60). Hoellwarth teaches that covers can be adhered to the screen they are protecting by adhesives, friction, static, suction, fasteners, snaps, connectors, /press fit, and static electricity (Hoellwarth para 50). Hoellwarth further teaches that the covers can be made from materials such as polycarbonate (Hoellwarth para [0152). It would be obvious to one of ordinary skill in the art to modify the screen protector of Fletcher by additionally utilizing the static electric cling adhesion as taught in Hoellwarth alongside the physical fastener adhesion taught by Fletcher because this would provide additional adhesion while still being removable. 
Fletcher in view of Hoellwarth remain silent with respect to the material being polyethylene terephthalate.
Fletcher in view of Hoellwarth and Ostergaard are related in the field of transparent touchpad systems, particularly using Braille (Ostergaard para 44). Ostergaard teaches that touchpads can be made of materials such as polyethylene terephthalate or polycarbonate, for their ability to be both flexible and relatively rigid (Ostergaard para 20). It would be obvious to one of ordinary skill in the art to modify the polycarbonate or other plastic material of the screen cover of Fletcher in view of Hoellwarth by using the polyethylene terephthalate (PET) as taught by Ostergaard because PET is presented as a functional equivalent to polycarbonate and because PET provides for good flexibility while maintaining some rigidity. 
Regarding the limitation “wherein the overlay is configured to affix to the touch-sensitive display starting at a corner or edge of the touch-sensitive display with tension applied on the corner or edge as the overlay is overlaid onto a top outer surface of the touch-sensitive display,” the act of overlaying the overlay such that it is affixed to the touch sensitive display in the claimed manner is functional as the touch screen display is not positively recited structure of the claimed overlay. That is to say, the act of overlaying is what is done with the claimed overlay, not structure of the claimed overlay. As the prior art combination of Fletcher in view of Hoellwarth in further view of Ostergaard is a cover/overlay for use in a touch screen display with the claimed structure and materials, it is fully capable of being configured in the claimed manner. “A claim term is functional when it recites a feature ‘by what it does rather than by what it is,’” see MPEP 2173.05(g).
Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive.
Applicant argues on page 5 that Fletcher in view of Hoellwarth in further view of Ostergaard does not teach a PIN entry prompt for an ATM.
It is noted that the newly added limitation requiring the ATM to have a PIN entry prompt ‘above and to the side’ of the overlay an enter PIN request is present is functional language, the invention being claimed is the overlay, itself. Where text is positioned on a screen, that is not part of the overlay, is not a patentable difference.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                     /L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        7/18/2022

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781